Citation Nr: 0707576	
Decision Date: 03/13/07    Archive Date: 03/20/07

DOCKET NO.  04-11 916	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, 
Maine


THE ISSUE

Entitlement to service connection for bilateral elbow 
tendonitis. 


REPRESENTATION

Appellant represented by:	Maine Veterans' Services


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

James A. DeFrank, Associate Counsel


INTRODUCTION

The veteran retired from service in February 28, 2003 after 
more than 19 years of active duty.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2003 rating determination of 
the Togus, Maine Department of Veterans Affairs (VA) Regional 
Office (RO). 

On his VA Form 9, the veteran requested a Board hearing.  
However, that request was withdrawn in April 2005.

In April 2006 the Board remanded this matter for further 
development.


FINDING OF FACT

Bilateral elbow tendonitis is not the result of a disease or 
injury in service, and is unrelated to a service connected 
disease or injury.


CONCLUSION OF LAW

The veteran's bilateral elbow tendonitis was neither incurred 
in nor aggravated by military service, nor is it secondary to 
any service-connected disability.  38 U.S.C.A. §§ 1110, 1131 
(West 2002); 38 C.F.R. §§ 3.303, 3.310(a) (2006); 71 Fed. 
Reg. 52744-52747 (Sept. 7, 2007) (to be codified at 38 C.F.R. 
§ 3.310).




REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002) redefined VA's duty to assist the veteran in the 
development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2005).

The notice requirements of the VCAA require VA to notify the 
veteran of any evidence that is necessary to substantiate his 
claim, as well as the evidence VA will attempt to obtain and 
which evidence he is responsible for providing.  Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  The requirements apply 
to all five elements of a service connection claim: veteran 
status, existence of a disability, a connection between the 
veteran's service and the disability, degree of disability, 
and effective date of the disability.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  Such notice must be 
provided to a claimant before the initial unfavorable 
decision on a claim for VA benefits by the agency of original 
jurisdiction (in this case, the RO).  Id; see also Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).  However, the VCAA 
notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Id.

In a letter issued in March 2003, the RO notified the veteran 
of the evidence needed to substantiate his claim for service 
connection, as well as what information and evidence must be 
submitted by the veteran, what information and evidence will 
be obtained by VA, and the need for the veteran to advise VA 
of or submit any further evidence that pertains to the claim.  

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Specifically, the information and evidence that 
have been associated with the claims file includes the 
veteran's service medical records, post service medical 
records and examination reports, lay and medical statements, 
and the transcript of his RO hearing.  In August 2005, the 
veteran submitted medical records pertaining to his claim 
thereby demonstrating his actual knowledge of the need to 
submit evidence in his possession.

As discussed above, the VCAA provisions have been considered 
and complied with.  There is no indication that there is 
additional evidence to obtain, there is no additional notice 
that should be provided, and there has been a complete review 
of all the evidence without prejudice to the appellant.  As 
such, there is no indication that there is any prejudice to 
the appellant by the order of the events in this case.  See 
Pelegrini, supra; Bernard v. Brown, 4 Vet. App. 384 (1993).  
Moreover, as the Board concludes below that the preponderance 
of the evidence is against the appellant's claim for service 
connection, any question as to an appropriate evaluation or 
effective date to be assigned is rendered moot.  Any error in 
the sequence of events or content of the notice is not shown 
to have any effect on the case or to cause injury to the 
claimant.  Thus, any such error is harmless and does not 
prohibit consideration of this matter on the merits.  See 
Dingess, supra; see also ATD Corp. v. Lydall, Inc., 159 F.3d 
534, 549 (Fed. Cir. 1998).


Applicable laws and regulations in service connection claims

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Evidence of continuity of symptomatology from the time of 
service until the present is required where the chronicity of 
a condition manifested during service either has not been 
established or might reasonably be questioned.  38 C.F.R. § 
3.303(b).  Regulations also provide that service connection 
may be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disability was incurred in service.  38 
C.F.R. § 3.303(d).

Service connection requires competent evidence showing: (1) 
the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service.  
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); 
see also Caluza v. Brown, 7 Vet. App. 498 (1995). 

Service connection may also be established for a disability 
which is proximately due to, results from, or is aggravated 
by a service-connected condition.  38 C.F.R. § 3.310(a); 71 
Fed. Reg. 52744-52747 (Sept. 7, 2007); Allen v. Brown, 7 Vet. 
App. 439, 448 (1995).  

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Factual Background

In April 1991, the veteran presented for an excision of a 
growth on his left elbow region.  He denied pain in the area.

In an August 2002 treatment note, a private physician stated 
that the veteran's right shoulder showed some point 
tenderness.  However, the veteran's elbows had no Tinel's 
signs.  

In January 2003, the veteran underwent a general VA 
examination.  There were no complaints, notations or 
diagnoses regarding the veteran's elbows.

In a May 2004 letter, Alfred J. Beylerian, MSG, Chief Medical 
NCO, stated that in July 1997, the veteran approached him 
about pain located in both of his elbows.  The veteran 
informed him that it was very painful to movement and to the 
touch.  Beylerian first advised him that it was tendonitis 
and nothing could be done.  He then advised him that service 
of a chiropractor might be helpful.

In June 2004, the veteran underwent a VA examination for his 
right shoulder condition and bilateral tendonitis.  The 
examiner noted that the May 2004 letter from Alfred J. 
Beylerian was considered credible supporting evidence.  
However, the examiner stated that all of the veteran's 
history and physical examinations throughout his service were 
negative for any complaints regarding his bilateral elbows.  
The examiner noted that there were also no private medical 
records regarding an ongoing problem with the elbows.  The 
examiner stated that the veteran's excision of a cyst on his 
left elbow was unrelated to his tendonitis.  The veteran 
reported never seeking medical care for his elbows although 
they have bothered him intermittently since 1995 or 1996.  

On examination, he had very mild tenderness on the left elbow 
while there was no significant tenderness on the right elbow.  
The diagnosis was bilateral elbow tendonitis.  The examiner 
concluded that the veteran's current periodic elbow 
complaints were not related to the service complaint in 1997 
as there was no evidence of documented problems with the 
veteran's elbows within several years after 1997.

In November 2004, the veteran underwent a peripheral nerve VA 
examination.  The veteran presented with complaints of pain 
in the area of the left elbow with sensitivity to touch and 
pressure.  The diagnosis was myofascial syndrome of the 
shoulder girdle and shoulder spine as well as degenerative 
joint disease of the cervical spine.  The examiner concluded 
that involvement of the thoracic muscles along with episodes 
of acute bicipital tenosynovitis, recurrent tennis elbow and 
trigger points around the shoulder girdle and the neck 
suggested myofascial syndrome.

In October 2005, EMG studies revealed no cervical 
radiculopathy.

Per the April 2006 Board remand, the November 2004 VA 
examiner and another VA examiner conducted a records review 
in May 2006.  The November 2004 examiner noted that new 
EMG/NCS in January 2005 showed no radiculopathy or ulnar 
nerve (elbow) entrapment.  The veteran had mild CTS of the 
right side only.  The examiner noted that an MRI in November 
2004 also showed no pathology as it revealed small disc 
protrusions at C5-6 and C7-T1 which almost certainly had no 
neurological significance.

The examiner stated that the newly received evidence and 
review of previous examinations did not change his opinion 
rendered regarding bilateral elbow tendonitis.  The examiner 
stated that he concurred with the orthopedic specialists 
opinion that the bilateral tennis elbow condition was not 
caused or aggravated by thoracic muscle strain and myofascial 
syndrome.  He concluded that the myofascial syndrome was as 
likely as not a result of thoracic muscle strain in the 
service, but not as likely as not the cause of bilateral 
elbow tendonitis.  He opined that it was not as likely as not 
that any current service connected disability caused or 
aggravated his bilateral elbow tendonitis.  The examiner knew 
of no medical evidence that indicated that elbow tendonitis 
was caused by or aggravated by thoracic muscle strain, 
degenerative joint disease of the cervical spine, shoulder 
impingement syndrome or any of the veteran's service 
connected conditions.

The VA orthopedic specialist's review noted that previously 
the opinion was expressed that bilateral elbow tendonitis was 
part of a diagnosed myofascial syndrome.  He indicated that a 
myofascial syndrome was an intermittent infection self-
limited.  He stated that the veteran's tennis elbow condition 
was not caused or aggravated by chronic thoracic muscle 
strain, degenerative joint disease of the cervical spine or 
right shoulder impingement syndrome.  He concluded that as a 
fleeting and occasional handicap, the tennis elbow problem 
was not likely to be significantly related to military 
service.

Analysis

The record documents a current diagnosis of bilateral elbow 
tendonitis.  Thus, the first element for service connection 
is established.

Regarding the requirements of an in-service injury and 
whether the current disability can be linked to disease or 
injury in service, the veteran's service medical records are 
negative for any complaints or diagnoses related to his 
elbows except for the April 1991 excision of a growth on his 
left elbow region.  However, the May 2004 letter from Alfred 
J. Beylerian, MSG, Chief Medical NCO, stated that in July 
1997, he advised the veteran that he had tendonitis of his 
elbows.  

The VA examiner in June 2004 concluded that the veteran's 
current periodic elbow complaints were not related to the 
service complaint in 1997 as there was no evidence of 
documented problems with the veteran's elbows within several 
years after 1997.  Although the November 2004 peripheral 
nerve examiner indicated that the veteran's multiple 
complaints, including tennis elbow, could represent a 
myofascial syndrome, the examiner indicated that additional 
studies needed to be completed before a final assessment.  In 
a May 2006 records review by a VA orthopedic specialist, the 
physician concluded that the veteran's tennis elbow problem 
was not the result of a myofascial syndrome, and was not 
likely to be related to military service.

The VA examiner in June 2004 and the VA orthopedic specialist 
in May 2006 considered an accurate history as they were able 
to review the entire claims file.  For these reasons the 
Board finds the June 2004 VA examiner's and May 2006 
orthopedic specialist's opinions to be the most probative.  
See Owens v. Brown, 7 Vet. App. 429, 433 (1995) (the Board 
may favor the opinion of one competent medical professional 
over that of another so long as an adequate statement of 
reasons and bases is provided). 

The Board notes that the veteran submitted a statement from 
Dr. Beylerian indicating the veteran's elbow complaints in 
1997 were tendonitis.  However, that statement does not 
provide any opinion linking the veteran's current complaints 
to active service; therefore, as to that question, the 
statement carries little probative weight.  

Further, the Board acknowledges the veteran's statements 
contending he suffers from bilateral elbow tendonitis as a 
result of his service; however, the veteran is not a medical 
professional competent to render an opinion on matters of 
medical causation.  Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992). 

Because the most probative opinions are against the claim, 
the Board concludes that the preponderance of the evidence is 
against the grant of direct service connection for bilateral 
elbow tendonitis.

The Board must now consider whether the veteran is entitled 
to a grant of service connection for bilateral elbow 
tendonitis as secondary to a service connected disability.  
38 C.F.R. § 3.310.

The only evidence that there is a relationship between the 
current bilateral elbow tendonitis and his service connected 
disabilities consists of the veteran's contentions.  Again, 
the veteran is a lay person and is therefore not competent to 
express opinions as to medical causation.  Grottveit v. 
Brown, supra; Espiritu v. Derwinski, supra. 

The record contains no other evidence that his current 
bilateral elbow tendonitis was caused or permanently 
aggravated by any service connected disabilities.  In May 
2006, the VA examiner opined that it was not as likely as not 
that any current service connected disability caused or 
aggravated his bilateral elbow tendonitis.  Additionally, the 
VA orthopedic specialist concluded that the veteran's tennis 
elbow condition was not caused or aggravated by chronic 
thoracic muscle strain, degenerative joint disease of the 
cervical spine or right shoulder impingement syndrome.  
Therefore, the evidence is also against service connection on 
a secondary basis.  38 C.F.R. § 3.310; 71 Fed. Reg. 52744-
52747.  

As such, the weight of the competent evidence is against the 
claim.  Reasonable doubt does not arise and the appeal is 
denied.  38 U.S.C.A. § 5107(b).


ORDER


Entitlement to service connection for bilateral elbow 
tendonitis is denied.


____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


